 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        Case No. 2:17-cv-01424-WBS-DMC

12                               Plaintiff,           ORDER GRANTING THE UNITED
                                                      STATES’ REQUEST FOR LEAVE
13   v.                                               TO FILE OUT OF TIME
14   KERNEN CONSTRUCTION and BUNDY &
15   SONS, INC. dba BUNDY LOGGING,

16                               Defendants.

17

18          Upon consideration of the United States’ Request for Leave to File Out of Time, IT IS HEREBY
19 ORDERED that the United States shall be given until October 5, 2018, to file its Response to

20 Defendants’ Separate Statement of Material Facts in Support of Their Motion for Partial Summary

21 Judgment.

22 Dated: October 3, 2018

23

24

25

26

27

28


      [PROPOSED] ORDER                                1
30
